PD-1660-15
                                                                           COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                        Transmitted 12/21/2015 10:58:32 AM
                                                                           Accepted 12/21/2015 1:55:15 PM
                                                                                            ABEL ACOSTA
                      IN THE COURT OF CRIMINAL APPEALS
                                                                                                    CLERK
                           FOR THE STATE OF TEXAS


JUSTIN LEE BRINEGAR                       *                                   DECEMBER 21, 2015
     Appellant                            *
                                          *
vs.                                       *          No.
                                          *          COA No. 10-14-00195-CR
THE STATE OF TEXAS,                       *
     Appellee                             *

                      MOTION FOR EXTENSION OF TIME TO
                  FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, the Appellant, by and through her undersigned Attorney of

Record, and respectfully moves the Court to extend the time for filing a petition for

discretionary review in this cause, and in support therefore would show the Court as

follows:

                                               I.

       That appellant was found guilty of the offense of Aggravated Sexual Assault of a

Child in Cause No 2012-1942-C1 in the 54th District Court of McLennan County, Texas.

Appellant was sentenced by the court and timely gave notice of Appeal..

                                           II.

       Appellant’s petition for discretionary review is currently due on December 7, 2015

                                              III.

       Appellant hereby requests an extension of time to file his Petition for Discretionary

Review until January 5, 2015, and as reasons therefore would show this cause as follows:
       Counsel was unable to complete the petition by the current day. Counsel’s

secretary was out for an extended period of time due to a medical emergency. Counsel

believed that the extension in this case had been taken care of, but only recently

discovered it had not been. As a result, the petition has not been completed and filed.

Counsel’s secretary returned to work last week, and counsel is now in a position to

complete and file the petition.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests this

honorable court to extend the time for filing Appellant's Petition for Discretionary Review

in this cause to January 5, 2015.

                                                  Respectfully submitted,


                                                      /s/ Walter M. Reaves, Jr.
                                                  Walter M. Reaves, Jr.
                                                  100 N. 6 th Street, Suite 802
                                                  Waco, Texas 76701
                                                  (254) 296-0020
                                                  FAX (877) 726-4411
                                                  TBA#16644200
                                                  walterreaves@att.net




                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion was delivered

to Abel Reyna, District Attorney for McLennan County, Texas, on December 17, 2015.


                                                     /s/ Walter M. Reaves, Jr.
                                                  Walter M. Reaves, Jr.